Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed November 23, 2020 have been entered. Accordingly, claims 1, 4, 7, 8, 16, and 20 are currently pending. Claims 2, 3, 5, 6, 9-15, and 17-19 are canceled by applicant. The Examiner acknowledges the amendments of claims 1 and 4. The Examiner acknowledges applicant’s explanation regarding the claim interpretation of claim 1 and is withdrawn. The previous 112 rejections have been withdrawn due to applicant’s amendments. The previous 102 has been withdrawn due to applicant amendments. The previous 103 rejection has been updated due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. This action is Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Limongi (US Pub. No. 2014/0091613) in view of Yoshida (JP 2008114055A), Gueret (US Pub. No. 2004/0244809), and Nakamura (US Patent No. 7,752,702). 
Regarding claim 1, Limongi discloses: a brush for cosmetic implements (Figure 6), having a brush part (element 614) that is attached to a support member (see figure 6 element 614 is attached to element 612), wherein the brush part includes a plurality of synthetic resin fibers (see paragraph 0071, ll. 11-14 where it states a “plurality of bristle”) whose tip end has a conically-tapered surface (see paragraph 0073, ll. 4-11 where it states “Each of the bristles in each bristle bundle can in addition receive a bristle tip treatment” and “Bristle tip treatment involves rounding or alternatively sharpening, further alternatively tapering or splitting of a bristle tip (not shown).”), wherein a plurality of fiber bundles (element 614 see also paragraph 0073, ll. 1-4 where it states “arranged into bristle bundles”) composed of a plurality of synthetic resin fibers (see paragraph 0071, ll. 11-14 where it states a “plurality of bristle (614b)”) is formed on a circumferential surface (the outer surface of element 612 where element 614 are attached and see also paragraph 0077, ll. 6-9 where element 612 may be curved) of the support member as to extend at least in three radial directions with substantially equally spaced intervals (see figure 6 element 614 extending at least three radial directions with substantially equally spaced intervals), and the fiber bundles are further formed on a circumferential surface in an axial direction of the support member with substantially equally spaced intervals (see figure 6 the fiber bundles as defined by the prior art as element 614b are formed in a predetermined interval on a circumferential surface (the outer surface of . 
However, Limongi appears to be silent that wherein the support member is formed of twisted two or more metal wires, and wherein the synthetic resin fiber bundles are held between the wires and fixed to the support member by twisting metal wires, wherein the fiber bundle is mixedly formed with straight fibers and non-straight fibers, wherein the brush part is formed on a whole area of the circumferential surface of the support member, wherein the number of the tapered fibers occupies at least 80% or more of the number of total fibers, and wherein the surface of tapered synthetic resin fibers has projected portions and recessed portions and an average depth of the recessed portions (height from a top of the projected portions to a bottom of the recessed portions) ranges from 0.01 μm to 10 μm.
Yoshida teaches it was known in the art to have wherein the support member (see figure 1 element 14 that holds element 15 as disclosed in paragraph 0009, ll. 1-3) is formed of twisted two or more metal wires (see paragraph 0009, ll. 5-7 where the prior art states “two metal core wire material”) , and wherein the synthetic resin fiber bundles are held between the wires and fixed to the support member by twisting the metal wires (see paragraph 0009, ll. 5-7 where the prior art states “bristle material 15 is held by the core material 14 by twisting them in a spiral while holding a plurality of brush fiber bundles”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Limongi to incorporate the teaching of Yoshida to provide wherein the support member is formed of twisted two or more metal wires, and wherein the synthetic resin fiber bundles are held between the wires and fixed to the support member by twisting the metal wires. Doing so allows the user to utilize a properly secure the synthetic resin fiber bundles during use and allows the fiber bundles to be arranged to different orientations for user preference.
However, Limongi modified appears to be silent regarding wherein the fiber bundle is mixedly formed with straight fibers and non-straight fibers, wherein the brush part is formed on a whole area of the circumferential surface of the support member, wherein the number of the tapered fibers occupies at least 80% or more of the number of total fibers, and wherein the surface of tapered synthetic resin fibers has projected portions and recessed portions and an average depth of the recessed portions (height from a top of the projected portions to a bottom of the recessed portions) ranges from 0.01 μm to 10 μm.
Gueret teaches it was known in the art to have the brush for cosmetic implements (Figure 33) wherein the fiber bundle is mixedly formed with straight fibers and non-straight fibers (see figure 7 where the bundle of bristles presents at least two undulating portions of different patterns, element 23 is formed with straight fibers and element 20 is formed with non-straight fibers, see also 0144, ll. 1-5 where those patterns can apply to element 43 (brush), wherein the brush part is formed on a whole area of the circumferential surface of the support member (see figure 34/36 showing the brush part formed on a whole are of the circumferential surface of and wherein the number of the tapered fibers occupies at least 80% or more of the number of total fibers (see paragraph 0032, ll. 1-8 where the prior art states that the “applicator may comprise 50% bristles with a first pattern and 50% bristles with a second pattern that is different from the first. This distribution may be modified and the applicator may comprise, 1% to 99% bristles with a first pattern, better 20% to 80%, better still 30% to 60%, these values not being limiting” and see also paragraph 0161, ll. 1-4 where the prior art discloses that “the bristles may be subjected to treatment for forming respective end balls 61 as shown in FIG. 6, or end forks 62 as shown in FIG. 68, or indeed tapering tips as shown in FIG. 69”. Since there are multiple patterns in the number of total fibers and the first pattern can comprise of 1% to 99% of the total fibers which may also be subjected to treatment for forming tapering tips, thus the number of the tapered fibers occupies at least 80% or more of the number of total fibers). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Limongi to incorporate the teaching of Gueret to provide 
However, Limongi further modified appears to be silent regarding wherein the surface of tapered synthetic resin fibers has projected portions and recessed portions and an average depth of the recessed portions (height from a top of the projected portions to a bottom of the recessed portions) ranges from 0.01 μm to 10 μm.
Nakumura teaches it was known in the art to have a taper bristle (element 1, see also Abstract, ll. 1-4) that can be used for variety of different applications including a cosmetic brush (see col. 1, ll. 25-29) wherein the surface of tapered synthetic resin fibers has projected portions (see Detail A in the annotated figure below) and recessed portions (see Detail B in the annotated figure below) and an average depth of the recessed portions (height from a top of the projected portions to a bottom of the recessed portions) ranges from 0.01 μm to 10 μm (see col. 2, ll. 62-67 and col. 3, ll. 31-34 where the prior art states the bristle material has irregularities of “1 to 20 μm” over the entire surface of the tapered section on a majority size range in an average or median size range in another embodiment, thus having an average depth of the recessed portions (height from a top of the projected portions to a bottom of the recessed portions) ranges from 0.01 μm to 10 μm).

    PNG
    media_image1.png
    209
    876
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Limongi to 
Regarding claim 7, Limongi further modified discloses all the limitations of claim 1, but appears to be silent discloses: the brush for cosmetic implements according to claim 1, wherein a whole shape of the brush part is formed to be a columnar or a conical shape with a diameter decreasing toward a top portion.
Gueret further teaches it was known in the art to have the brush for cosmetic implements according to claim 1, wherein a whole shape (element 43) of the brush part is formed to be a columnar or a conical shape (see figure 33 element 43 is shaped as a columnar/ conical shape) with a diameter decreasing toward a top portion (see Detail A is smaller in diameter than Detail B in the annotated figure below).

    PNG
    media_image2.png
    811
    765
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Limongi to incorporate the teaching of Gueret to provide wherein a whole shape of the brush part is formed to be a columnar or a conical shape with a diameter decreasing toward a top portion. Doing so allows the brush to easily be applied to the inner most part of the eyelashes by preventing the smearing of mascara onto the creases of the eyelid or nose. 
Regarding claim 4, Limongi discloses: a brush for cosmetic implements (Figure 6), having a brush part (element 614) that is attached to a support member (see figure 6 element 614 is attached to element 612), wherein the brush part includes a plurality of synthetic resin fibers (see paragraph 0071, ll. 11-14 where it states a “plurality of bristle”) whose tip end has a conically-tapered surface (see paragraph 0073, ll. 4-11 where it states “Each of the bristles in each bristle bundle can in addition receive a bristle tip treatment” and “Bristle tip treatment involves rounding or alternatively sharpening, further alternatively tapering or splitting of a bristle tip (not shown).”), wherein a plurality of fiber bundles (element 614 see also paragraph 0073, ll. 1-4 where it states “arranged into bristle bundles”) composed of a plurality of synthetic resin fibers is formed as a bundle of fibers (see paragraph 0071, ll. 11-14 where it states a “plurality of bristle (614b)” and paragraph 0073, ll. 1-4 where it states “arranged into bristle bundles”) on a circumferential surface of the support member (the outer surface of element 612 where element 614 are attached and see also paragraph 0077, ll. 6-9 where element 612 may be curved) as to extend in at least two radial directions (see figure 6 element 614 extending at least two radial directions) and a plurality of fiber bundles composed of a plurality of synthetic resin fibers is formed on a circumferential surface in an axial direction with substantially equally spaced intervals (see figure 6 the fiber bundles as defined by the prior art as element 614b are formed on a circumferential surface (the outer surface of element 612 where element 614 are attached and see also paragraph 0077, ll. 6-9 where element 612 may be curved) in an axial direction of the support member (see figure 6 element 614b runs along axial direction (up and down) of element 612 in substantially equally spaced intervals), but appears to be silent wherein the support member is formed of twisted two or more metal wires and the synthetic resin fiber bundles are held between the wires and fixed to the support member by twisting the metal wires, wherein the plurality of synthetic resin fibers mixedly includes straight fibers and non- straight fibers, wherein the brush part is formed on a whole area of the circumferential surface of the support member, wherein the number of the tapered fibers occupies at least 80% or more of the number of total fibers, and wherein the surface of tapered synthetic resin fibers has projected portions and recessed portions and an average depth of the recessed portions (height from a top of the projected portions to a bottom of the recessed portions) ranges from 0.01 μm to 10 μm.
Yoshida teaches it was known in the art to have wherein the support member (see figure 1 element 14 that holds element 15 as disclosed in paragraph 0009, ll. 1-3) is formed of twisted two or more metal wires (see paragraph 0009, ll. 5-7 where the prior art states “two metal core wire material”) , and wherein the synthetic resin fiber bundles are held between the wires and fixed to the support member by twisting the metal wires (see paragraph 0009, ll. 5-7 where the prior art states “bristle material 15 is held by the core material 14 by twisting them in a spiral while holding a plurality of brush fiber bundles”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Limongi to incorporate the teaching of Yoshida to provide wherein the support member is formed of twisted two or more metal wires, and wherein the synthetic resin fiber bundles are held between the wires and fixed to the support member by twisting the metal wires. Doing so allows the user to utilize a properly secure the synthetic resin fiber bundles during use and allows the fiber bundles to be arranged to different orientations for user preference.
However, Limongi modified appears to be silent regarding wherein the plurality of synthetic resin fibers mixedly includes straight fibers and non- straight fibers, wherein the brush part is formed on a whole area of the circumferential surface of the support member, wherein the number of the tapered fibers occupies at least 80% or more of the number of total fibers, and wherein the surface of tapered synthetic resin fibers has projected portions and recessed portions and an average depth of the recessed portions (height from a top of the projected portions to a bottom of the recessed portions) ranges from 0.01 μm to 10 μm.
Gueret teaches it was known in the art to have the brush for cosmetic implements (Figure 33) wherein the plurality of synthetic resin fiber bundle is mixedly formed with straight fibers and non-straight fibers (see figure 7 where the bundle of bristles presents at least two undulating portions of different patterns, element 23 is formed with straight fibers and element 20 is formed with non-straight fibers, see also 0144, ll. 1-5 where those patterns can apply to element 43 (brush), wherein the brush part is formed on a whole area of the circumferential surface of the support member (see figure 34/36 showing the brush part formed on a whole are of the circumferential surface of the support member (element 50), and wherein the number of the tapered fibers occupies at least 80% or more of the number of total fibers (see paragraph 0032, ll. 1-8 where the prior art states that the “applicator may comprise 50% bristles with a first pattern and 50% bristles with a second pattern that is different from the first. This distribution may be modified and the applicator may comprise, 1% to 99% bristles with a first pattern, better 20% to 80%, better still 30% to 60%, these values not being limiting” and see also paragraph 0161, ll. 1-4 where the prior art discloses that “the bristles may be subjected to treatment for forming respective end balls 61 as shown in FIG. 6, or end forks 62 as shown in FIG. 68, or indeed tapering tips as shown in FIG. 69”. Since there are multiple patterns in the number of total fibers and the first pattern can comprise of 1% to 99% of the total fibers which may also be subjected to treatment for forming tapering tips, thus the number of the tapered fibers occupies at least 80% or more of the number of total fibers). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Limongi to incorporate the teaching of Gueret to provide wherein the plurality of synthetic resin fiber bundle is mixedly formed with straight fibers and non-straight fibers, wherein the brush part is formed on a whole area of the circumferential surface of the support member, wherein the number of the tapered fibers occupies at least 80% or more of the number of total fibers. Doing so allows the user to have fiber bundle is mixedly formed with straight fibers and non-straight fibers in order to allow the user to retain mascara substance when the user withdraws the brush from the receptacle when being used, as disclosed by Gueret in paragraph 0110, ll. 1-3).
However, Limongi further modified appears to be silent regarding wherein the surface of tapered synthetic resin fibers has projected portions and recessed portions and an average depth of the recessed portions (height from a top of the projected portions to a bottom of the recessed portions) ranges from 0.01 μm to 10 μm.
Nakumura teaches it was known in the art to have a taper bristle (element 1, see also Abstract, ll. 1-4) that can be used for variety of different applications including a cosmetic brush (see col. 1, ll. 25-29) wherein the surface of tapered synthetic resin fibers has projected portions (see Detail A in the annotated figure below) and recessed portions (see Detail B in the annotated figure below) and an average depth of the recessed portions (height from a top of the projected portions to a bottom of the recessed portions) ranges from 0.01 μm to 10 μm (see col. 2, ll. 62-67 and col. 3, ll. 31-34 where the prior art states the bristle material has irregularities of “1 to 20 μm” over the entire surface of the tapered section on a majority size range in an average or median size range in another embodiment, thus having an average depth of the recessed portions (height from a top of the projected portions to a bottom of the recessed portions) ranges from 0.01 μm to 10 μm).

    PNG
    media_image1.png
    209
    876
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Limongi to incorporate the teaching of Nakumura to provide regarding wherein the surface of tapered synthetic resin fibers has projected portions and recessed portions and an average depth of the recessed portions (height from a top of the projected portions to a bottom of the recessed portions) ranges from 0.01 μm to 10 μm. Doing so enhances trapping of powder cosmetics during use as described by Nakumura (see col. 2, ll. 62-65). 
Regarding claim 16, Limongi further modified discloses all the limitations of claim 4, but appears to be silent discloses: the brush for cosmetic implements according to claim 4, wherein a whole shape of the brush part is formed to be a columnar or a conical shape with a diameter decreasing toward a top portion.
Gueret further teaches it was known in the art to have the brush for cosmetic implements according to claim 1, wherein a whole shape (element 43) of the brush part is formed to be a columnar or a conical shape (see figure 33 element 43 is shaped as a columnar/ conical shape) with a diameter decreasing toward a top portion (see Detail A is smaller in diameter than Detail B in the annotated figure below).

    PNG
    media_image2.png
    811
    765
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Limongi to incorporate the teaching of Gueret to provide wherein a whole shape of the brush part is formed to be a columnar or a conical shape with a diameter decreasing toward a top portion. Doing so allows the brush to easily be applied to the inner most part of the eyelashes by preventing the smearing of mascara onto the creases of the eyelid or nose. 
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Limongi (US Pub. No. 2014/0091613) in view of Yoshida (JP 2008114055A), Gueret  as applied to claims 1 and 4 above, and further in view of Kwon (US Pub. No. 2002/0116778).
Regarding claim 8, Limongi further modified discloses: a manufacturing method of the brush for cosmetic implements described in Claim 1, the method comprising steps of: a step in which synthetic resin fibers are bundled and a brush part is formed on the support member (see figure 6 and paragraph 0082 1-16 where the prior art states “firstly, providing an applicator front portion (element 612)” and “Secondly, the method involves inserting at least one applicator component, of the type described above with reference to FIGS. 1 to 6, into an aperture such that the applicator component protrudes from the aperture at a first surface, in an insertion step (84). The applicator components, which may be protrusions or a plurality of bristles organized into bristle bundles”, thus the synthetic resin fibers are bundled and a brush part is formed on the support member).
Limongi further discloses in paragraph 0073, ll. 8-9, that if desired, each bristle bundle could have a different tip treatment. Bristle tip treatment involves rounding or alternatively sharpening, further alternatively tapering or splitting of a bristle tip, but does not explicitly disclose a step in which the brush part is immersed in a solution bath containing a soluble liquid; the brush part is brought into contact with a polishing/rubbing blade for a predetermined time to dissolve and swell the surface of the synthetic resin fibers; and the tapered surface is formed by scrubbing off with the polishing/rubbing blade.
Kwon teaches it was known in the art have a step in which the brush part is immersed in a solution bath containing a soluble liquid (see paragraph 0033, ll.1-; the brush part is brought into contact with a polishing/rubbing blade for a predetermined time to dissolve and swell the surface of the synthetic resin fibers (see paragraph 0034, ll. 1-10); and the tapered surface is formed by scrubbing off with the polishing/rubbing blade (see paragraph 0034, ll. 1-10, specifically when it says uses a cutting and grinding machine).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Limongi to incorporate the teaching of Kwon to provide a manufacturing method of the brush for cosmetic implements described in Claim 1, the method comprising steps of: a step in which synthetic resin fibers are bundled and a brush part is formed on the support member; and a step in which the brush part is immersed in a solution bath containing a soluble liquid; the brush part is brought into contact with a polishing/rubbing blade for a predetermined time to dissolve and swell the surface of the synthetic resin fibers; and the tapered surface is formed by scrubbing off with the polishing/rubbing blade. Since the use of the method steps in producing the brush is well known in the art. 
Regarding claim 20, Limongi further modified discloses: a manufacturing method of the brush for cosmetic implements described in claim 4, the method comprising steps of: a step in which synthetic resin fibers are bundled and a brush part is formed on the support member (see figure 6 and paragraph 0082 1-16 where the prior art states “firstly, providing an applicator front portion (element 612)” and “Secondly, the method involves inserting at least one applicator component, of the type described above with reference to FIGS. 1 to 6, into an aperture such that the applicator component protrudes from the aperture at a first surface, in an insertion step (84). The applicator components, which may be protrusions or a plurality of bristles organized into bristle bundles”, thus the synthetic resin fibers are bundled and a brush part is formed on the support member).
Limongi further discloses in paragraph 0073, ll. 8-9, that if desired, each bristle bundle could have a different tip treatment. Bristle tip treatment involves rounding or alternatively sharpening, further alternatively tapering or splitting of a bristle tip, but does not explicitly disclose a step in which the brush part is immersed in a solution bath containing a soluble liquid; the brush part is brought into contact with a polishing/rubbing blade for a predetermined time to dissolve and swell the surface of the synthetic resin fibers; and the tapered surface is formed by scrubbing off with the polishing/rubbing blade.
Kwon teaches it was known in the art have a step in which the brush part is immersed in a solution bath containing a soluble liquid (see paragraph 0033, ll.1-17, specifically when it says it immersed in a NaOH solution); the brush part is brought into contact with a polishing/rubbing blade for a predetermined time to dissolve and swell the surface of the synthetic resin fibers (see paragraph 0034, ll. 1-10); and the tapered surface is formed by scrubbing off with the polishing/rubbing blade (see paragraph 0034, ll. 1-10, specifically when it says uses a cutting and grinding machine).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Limongi to incorporate the teaching of Kwon to provide a manufacturing method of the brush for cosmetic . 

Response to Arguments
Applicant's arguments filed November 23, 2020 have been fully considered but they are not persuasive.
On pages 7-9, the applicant arguments with respect to claims 1 and 4 have been considered but are moot because the arguments do not apply to the new references being used in the current rejection. 
On pages 9-10, the applicant arguments with respect to claims 8 and 20 that prior arts do not teach or suggest: a step in which synthetic resin fibers are bundled and a brush part is formed on the support member; and a step in which the brush part is immersed in a solution bath containing a soluble liquid; the brush part is brought into contact with a polishing/rubbing blade for a predetermined time to dissolve and swell the surface of the synthetic resin fibers; and the tapered surface is formed by scrubbing off with the polishing/rubbing blade as recited in claims 8 and 20. The Office Action acknowledged that Limongi does not disclose the claimed step of immersing the brush part in a solution bath containing a soluble liquid. (Office Action, pages 16 and 23). The  “after” the brush part is formed. Thus the claim limitation simple requires each step of manufacturing to be taught and are disclosed by the prior arts.

Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        02/03/2021

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723